DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 16 and 22 of U.S. Patent No. 10,822,969, hereinafter ‘969 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application is anticipated by claim 1 of the ‘969 patent.
Claim 2 of the instant application is anticipated by claim 2 of the ‘969 patent.
Claim 4 of the instant application is anticipated by claim 4 of the ‘969 patent.
Claim 5 of the instant application is anticipated by claim 5 of the ‘969 patent.
Claim 6 of the instant application is anticipated by claim 7 of the ‘969 patent.
Claim 7 of the instant application is anticipated by claim 8 of the ‘969 patent.
Claim 8 of the instant application is anticipated by claim 16 of the ‘969 patent.
Claim 13 of the instant application is anticipated by claim 22 of the ‘969 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one composite layer that loops around at tapers inwardly from the at least one interface portion”. This limitation is not understood because looping around at tapers inwardly from the at least one interface portion is not understood. The specification and the drawings also do not describe this language. For purposes of this examination, this limitation is interpreted as “at least one composite layer that loops around the at least one interface portion”.
Claims 14-20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 13.
Claim 17 recites “the first and second ligaments” without proper antecedent basis.
Claim 18 recites “a common retention pin” received through the annular flange and the first and second ligaments. However, in claim 17, which claim 18 depends upon, “the respective retention pin” is received by the first and second ligaments. It is unclear if the first and second ligaments each has two retention pins, i.e., a common retention pin and a respective retention pin, received therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette et al. (U.S. Patent No. 5,129,787), hereinafter “Violette”, in view of Farr (U.S. Patent No. 5,240,377).

As per claim 1, Violette disclseos an airfoil for a gas turbine engine comprising: an airfoil section (10; figure 1) extending from a root section (40), the airfoil section extending between a leading edge and a trailing edge in a chordwise direction and extending between a tip portion and the root section in a radial direction (as shown; figure 1), and the airfoil section defining a pressure side and a suction side separated in a thickness direction (as shown; figure 1);  wherein the airfoil section includes a metallic sheath (shell halves 22 and 24 formed of titanium; column 5, lines 15-22) that receives a composite core (spar 30 made from composite materials; column 8, lines 50-53), and the core includes first and second ligaments received in respective internal channels defined by the sheath (first ligament defined by composite material portion for 52A within a channel formed by shells 22, 24 and the walls of 52C, second ligament defined by the composite material portion for 52C within a channel formed by shells 22, 24 and walls of 52A and 52B; figure 6) such that the first and second ligaments are spaced apart along the root section with respect to the chordwise direction (as shown; figure 5); wherein each one of the first and second ligaments includes at least one interface portion (59) in the root section (40), and the at least one interface portion of the first ligament and the at least one interface portion of the second ligament define respective sets of bores aligned to receive a retention pin (108; figure 4). And wherein each one of the first and second ligaments includes a plurality of composite layers that loop around the at least one interface portion (layers of unidirectional graphite fibers; column 2, lines 15-20). 
However, Violette does not explictly disclose wherein the plurality of composite layers includes a first layer and a second layer between the first layer and the at least one interface portion, the first layer defining a first fiber construction, and the second layer defining a second fiber construction that differs from the first fiber construction.
 (column 2, lines 40-47). Farr also teaches the layer of cloth fiber adds strength and support (column 2, lines 43-45). Therefore, in order to improve the strength and support, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s plurality of composite layers in the first and second ligaments to incorporate Farr’s outer cloth fiber layer as it adds strength and support.


As per claim 2, Violette in view of Farr, disclose the airfoil as recited in claim 1. Violette further discloses wherein: the sheath includes a first skin and a second skin joined together to define the pressure and suction sides of the airfoil section (made from shell halves 22 and 24; figures 4, 5); and the plurality of composite layers loop around the at least one interface portion (as shown; figure 5) such that opposed end portions of at least one layer of the plurality of composite layers are joined together along the airfoil section (as shown; figure 4).

As per claim 3, Violette in view of Farr, disclose the airfoil as recited in claim 2. Violette further discloses wherein the at least one interface portion (59; figure 5) includes a mandrel (62) tapering from a bushing (82) that is dimensioned to slideably receive the common retention pin (108; figure 4) and the plurality of composite layers follow a contour of the mandrel (as shown; figure 5). Violette does not explictly disclose the mandrel defines a teardrop profile. Farr teaches a mandrel defining a teardrop profile (bushing/wedge 16 in a teardrop shape; figure 2). There is reasonable expectation that the teardrop shape, taught by Farr, would provide suitable bushing for bearing load applied to Violette’s blade. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s mandrel to incorporate the teardrop shape as taught by Farr’s wedge/bushing. 

As per claim 4, Violette in view of Farr, disclose the airfoil as recited in claim 2. Violette further discloses wherein the first and second skins comprise titanium (shell halves 22 and 24 formed of titanium; column 5, lines 15-22), and the core comprises carbon (graphite fibers; column 8, lines 50-58).

As per claim 5, Violette in view of Farr, disclose the airfoil as recited in claim 2. Violette further discloses wherein each one of the ligaments defines the tip portion (as shown, spar 30 extend to tip portion 32; figure 4).

As per claim 6, Violette in view of Farr, disclose the airfoil as recited in claim 5. Violette further discloses wherein: each one of the ligaments includes a slot defined in the root section to define a first root portion and a second root portion (a pair of mortise sections shown; figure 4), and the at least one interface portion includes a first interface portion in the first root portion and a second interface portion in the second root portion (two strap portions 59 in root portion 40; figures 4, 5).

As per claim 7, Violette in view of Farr, disclose the airfoil as recited in claim 1. Violette further discloses wherein the core includes a ligament bridge that interconnects an adjacent pair of the ligaments at a position along the airfoil section (intermediate tabs 47 (bridge) interconnects the composite material of cavities 52A-52C; figure 5), and the ligament bridge is dimensioned to abut against opposing ribs of the sheath to bound radial movement of the core relative to the sheath (intermediate tabs 47 engaging filler 38 (ribs), i.e., capable of restricting radial movement of spar 30; figure 5).


Claim 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette in view of Erwin (U.S. Patent No. 3,694,104).

As per claim 8, Violette discloses a rotor assembly for a gas turbine engine comprising: a rotatable hub (propulsor hub; column 3, lines 32-35) including a main body extending along a longitudinal axis and an array of annular flanges (102) extending about an outer periphery of the main body (as shown; figure 4); an array of airfoils (10) circumferentially distributed about the outer periphery, each one of the airfoils comprising: an airfoil section extending from a root section (as shown; figure 1); wherein the airfoil section includes a metallic sheath (shell halves 22 and 24 formed of titanium; column 5, lines 15-22) that receives a composite core (spar 30 made from composite materials; column 8, lines 50-53), the core includes a plurality of ligaments received in respective internal channels defined by the sheath (first ligament defined by composite material portion for 52A within a channel formed by shells 22, 24 and the walls of 52C, second ligament defined by the composite material portion for 52C within a channel formed by shells 22, 24 and walls of 52A and 52B; figure 6) such that the ligaments are spaced apart in the root section with respect to the longitudinal axis (as shown; figure 6); and wherein each one of the ligaments includes at least one interface portion (59) in the root section (40), and each one of the ligaments includes at least one composite layer that loops around the at least one interface portion such that opposed end portions of at least one composite layer are joined together along the airfoil section (as shown; figures 4, 5); a plurality of retention pins (108; figure 4), each one of the retention pins extending through the root section of a respective one of the airfoils and through the array of annular flanges to mechanically attach the root section to the hub (as shown; figure 4), wherein the at least one interface portion includes a mandrel (62)  tapering from a bushing (82) that slideably receives a respective one of the retention pins (108; figure 4), and the at least one composite layer follows a contour of the respective mandrel (as shown; figure 5).
 an array of platforms mechanically attached to the hub and that abut against respective pairs of the airfoils radially outward of the retention pins. 
Erwin is an analogous prior art in that it deals with a composite blade having a pinned connection. Erwin teaches an array of platforms (39) mechanically attached to the hub and that abut against respective pairs of the airfoils radially outward of the retention pins (as shown; figure 4). Erwin teaches the platform inserts complete the gas passage between the blades at the hub of the rotor. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s fan section to incorporate Eriwn’s array of platforms as Erwin teaches, the platform inserts complete the gas passage between the blades at the hub. 

As per claim 9, Violette, in view of Erwin, discloses the rotor assembly as recited in claim 8. Violette further discloses wherein the sheath includes a first skin (22) and a second skin (24) joined together to define the pressure and suction sides of the airfoil section (as shown; figure 2).
As per claim 11, Violette, in view of Erwin, discloses the rotor assembly as recited in claim 9. Violette further discloses wherein: each one of the ligaments includes a slot defined in the root section to define a first root portion and a second root portion (a pair of mortise sections shown; figure 4), and the at least one interface portion includes a first interface portion in the first root portion and a second interface portion in the second root portion (two strap portions 59 in root portion 40; figures 4, 5).

As per claim 12, Violette, in view of Erwin, discloses the rotor assembly as recited in claim 8. Violette further discloses wherein the core includes a ligament bridge that interconnects an adjacent pair of the ligaments at a position along the airfoil section (intermediate tabs 47 (bridge) interconnects the composite material of cavities 52A-52C; figure 5), and the (intermediate tabs 47 engaging filler 38 (ribs), i.e., capable of restricting radial movement of spar 30; figure 5).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette, in view of Erwin and Farr.

As per claim 10, Violette, in view of Erwin discloses the rotor assembly as recited in claim 9. Violette does not explictly dlisclose a first layer and a second layer between the first layer and the at least one interface portion, the first layer defining a first fiber construction, and the second layer defining a second fiber construction that differs from the first fiber construction.
Farr is an analogous prior art in that it deals with a blade made from unidirectional fiber. Farr teaches a layer of cloth fiber stitched through the unidirectional fiber layers, i.e., at least two layers of different construction (column 2, lines 40-47). Farr also teaches the layer of cloth fiber adds strength and support (column 2, lines 43-45). Therefore, in order to improve the strength and support, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s plurality of composite layers in the first and second ligaments to incorporate Farr’s outer cloth fiber layer as it adds strength and support.


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette, in view of Erwin and Spracher et al. (U.S. Pre-Grant Publication No. 2016/0040537), hereinafter “Spracher”.

As per claim 13, Violette discloses a rotor assembly for a gas turbine engine comprising:
(propulsor hub; column 3, lines 32-35) including a main body extending along a longitudinal axis and an array of annular flanges (102) extending about an outer periphery of the main body (as shown; figure 4); an array of airfoils (10) circumferentially distributed about the outer periphery, each one of the airfoils comprising: an airfoil section extending from a root section (as shown; figure 1); wherein the airfoil section includes a metallic sheath (shell halves 22 and 24 formed of titanium; column 5, lines 15-22) that receives a composite core (spar 30 made from composite materials; column 8, lines 50-53), the core includes a plurality of ligaments received in respective internal channels defined by the sheath (first ligament defined by composite material portion for 52A within a channel formed by shells 22, 24 and the walls of 52C, second ligament defined by the composite material portion for 52C within a channel formed by shells 22, 24 and walls of 52A and 52B; figure 6) such that the ligaments are spaced apart in the root section with respect to the longitudinal axis (as shown; figure 6); wherein each one of the ligaments includes at least one interface portion (59) in the root section (40), and each one of the ligaments includes at least one composite layer that loops around at tapers inwardly from the at least one interface portion such that opposed end portions of at least one composite layer are joined together along the airfoil section (as shown; figures 4, 5); a plurality of retention pins (108; figure 4), each one of the retention pins extending through the root section of a respective one of the airfoils and through the array of annular flanges to mechanically attach the root section to the hub (as shown; figure 4);
Violette does not explicitly disclose an array of platforms mechanically attached to the hub and that abut against respective pairs of the airfoils radially outward of the retention pins and an array of composite shrouds extending outwardly from pressure and suction sides of the respective airfoil section at a position radially outward of the platforms.
Erwin is an analogous prior art in that it deals with a composite blade having a pinned connection. Erwin teaches an array of platforms (39) mechanically attached to the hub and that abut against respective pairs of the airfoils radially outward of the retention pins (as shown; figure 4). Erwin teaches the platform inserts complete the gas passage between the blades at the hub of the rotor. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s fan section to incorporate Eriwn’s array of platforms as Erwin teaches, the platform inserts complete the gas passage between the blades at the hub. 
Spracher is an analogous art in that it deals with a gas turbine engine blade. Spracher teaches an array of composite shrouds extending outwardly from pressure and suction sides of the respective airfoil section at a position radially outward of the platforms (shroud sets formed along the span of each of the turbine blades; paragraph [0005]). Spracher further teaches the shrouds are effective for avoiding or minimizing resonance with natural frequencies of the turbine blades and/or the dynamic stresses produced by fluctuating forces (paragraph [0006]). Therefore in order to minimize the resonance and the dynamic stresses, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s blade to incorporate mid-span shroud sets taught by Spracher because as Spracher teaches, the mid-span shrouds are effective for avoiding or minimizing resonance with natural frequencies of the turbine blades and/or the dynamic stresses produced by fluctuating forces (paragraph [0006]).

As per claim 14, Violette, in view of Erwin and Spracher, discloses the rotor assembly as recited in claim 13. While Violette does not teach the features of claim 14, Spracher teaches wherein each of the composite shrouds includes first and second shroud portions secured to the pressure and suction sides of the respective airfoil (as shown; figure 3). By the modification of claim 13 above, incorporating Spracher’s mid-span shroud to Violette’s blade, the modification would also have the features of claim 14.

(via fasteners 118 extending through fastener holes 114, 116 and fastener orifice 58 on turbine blade body; figure 3), and the one or more fasteners are frangible to release in response to a load on one of the first and second shroud portions exceeding a predefined threshold (all connections are inherently frangible when a load exceeding a threshold is applied). By the modification of claim 13 above, incorporating Spracher’s mid-span shroud to Violette’s blade, the modification would also have the features of claim 15.

As per claim 16, Violette, in view of Erwin and Spracher, discloses the rotor assembly as recited in claim 13. While Violette does not teach the features of claim 16, Spracher teaches wherein wherein the array of composite shrouds include pairs of shrouds secured along different radial positions of the respective airfoil section (shroud sets formed along the span of each of the turbine blades; paragraph [0005]). By the modification of claim 13 above, incorporating Spracher’s shroud sets to Violette’s blade, the modification would also have the features of claim 16.

As per claim 17, Violette, in view of Erwin and Spracher, discloses the rotor assembly as recited in claim 13. Violette further discloses wherein: the first and second ligaments extend outwardly from the root section towards a tip portion of the airfoil section (as shown; figure 4), and are spaced apart along the root section relative to the engine longitudinal axis (as shown, 52A-52C are axially spaced; figures 4, 5); the first and second ligaments are received in respective annular channels defined by the annular flanges (received between tenons 102; figure 4); the first and second ligaments receive a common retention pin (108) of the retention (as shown; figure 4); and the first and second ligaments each includes a plurality of composite layers that loop around the common retention pin when in an installed position (strap portions 59 wrapping around ferrules ; column 7, lines 64-67). 

As per claim 18, Violette, in view of Erwin and Spracher, discloses the rotor assembly as recited in claim 17. Violette further discloses wherein: the annular flanges include at least two annular flanges axially spaced apart relative to the longitudinal axis (two tenons 102 (flanges); figure 4); and the first and second ligaments receive a common retention pin of the retention pins such that the common pin is slideably received through the at least two annular flanges (via pin 108).
However, Violette does not explicitly disclose wherein the annular flange includes at least three annular flanges. However, there is no disadvantage in adding the number of Violette’s tenons and mortises. There is a reasonable expectation that additional mortises and tenons would provide additional strength in the joint. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s two tenons (annular flanges) to add another tenon to increase the strength of Violette’s pinned mortise and tenon joint. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Violette, in view of Erwin, Spracher, and Farr.

As per claim 19, Violette, in view of Erwin and Spracher, discloses the rotor assembly as recited in claim 17. Violette further discloses wherein each one of the first and second ligaments includes at least one interface portion (59) in the root section (40), wherein each one of the first (layers of unidirectional graphite fibers; column 2, lines 15-20). 
However, Violette does not explicitly disclose wherein the plurality of composite layers includes a first layer and a second layer between the first layer and the at least one interface portion, the first layer defining a first fiber construction, and the second layer defining a second fiber construction that differs from the first fiber construction.
Farr is an analogous prior art in that it deals with a blade made from unidirectional fiber. Farr teaches a layer of cloth fiber stitched through the unidirectional fiber layers, i.e., at least two layers of different construction (column 2, lines 40-47). Farr also teaches the layer of cloth fiber adds strength and support (column 2, lines 43-45). Therefore, in order to improve the strength and support, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s plurality of composite layers in the first and second ligaments to incorporate Farr’s outer cloth fiber layer as it adds strength and support.

As per claim 20, Violette, in view of Erwin, Spracher and Farr, discloses the rotor assembly as recited in claim 19. Violette further discloses wherein the at least one interface portion (59; figure 5) includes a mandrel (62) tapering from a bushing (82) that is dimensioned to slideably receive the common retention pin (108; figure 4) and the plurality of composite layers follow a contour of the mandrel (as shown; figure 5). Violette does not explicitly disclose the mandrel defines a teardrop profile. Farr teaches a mandrel defining a teardrop profile (bushing/wedge 16 in a teardrop shape; figure 2). There is reasonable expectation that the teardrop shape, taught by Farr, would provide suitable bushing for bearing load applied to Violette’s blade. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Violette’s mandrel to incorporate the teardrop shape as taught by Farr’s wedge/bushing. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745